FILED
                                FOR PUBLICATION                                   JUL 18 2014

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH RUDOLPH WOOD, III,                          No. 08-99003

              Petitioner - Appellant,              D.C. No. 4:98-CV-00053-JMR
                                                   District of Arizona,
  v.                                               Tucson

CHARLES L. RYAN, interim Director,
Arizona Department of Corrections,                 ORDER

              Respondent - Appellee.


Before: THOMAS, GOULD, and BYBEE, Circuit Judges.



       Petitioner filed a Consolidated Petition for Writ of Habeas Corpus and

Motion for Stay of Execution before the Honorable Kim W. Wardlaw. Circuit

Judge Wardlaw referred the Petition and Motion to this panel pursuant to Cir. R.

22-2(c) (“Once a case is assigned to a death penalty panel, the panel will handle all

matters pertaining to the case . . . .”) and Cir. R. 22-4(e) (“In all capital cases where

petitioner seeks a stay of execution, the Clerk shall refer any motion for a stay of

execution to the death penalty panel.”).
      Under Fed. R. App. P 22(a), “[a]n application for a writ of habeas corpus

must be made to the appropriate district court.” See also Felker v. Turpin, 518
U.S. 651, 660-61 (1996) (noting that the Rule would “bar consideration of original

habeas petitions in the courts of appeal”). Pursuant to Fed. R. App. P. 22(a), if a

habeas petition is filed in the Court of Appeals, “the application must be

transferred to the appropriate district court.”

      Therefore, the Consolidated Petition for a Writ of Habeas Corpus and

Motion for a Stay of Execution is transferred to the District of Arizona.



      TRANSFERRED.




                                          -2-